                       1       JOANNA L. BROOKS, Bar No. 182986
                               jbrooks@littler.com
                       2       CHAD GREESON, Bar No. 251928
                               cgreeson@littler.com
                       3       LITTLER MENDELSON, P.C.
                               Treat Towers
                       4       1255 Treat Boulevard, Suite 600
                               Walnut Creek, California 94597
                       5       Telephone: 925.932.2468
                               Facsimile: 925.936.9809
                       6       ELIZABETH STAGGS WILSON, Bar No. 183160
                               estaggs-wilson@littler.com
                       7       ALEX SANTANA, Bar No. 252934
                               asantana@littler.com
                       8       LITTLER MENDELSON, P.C.
                               633 West 5th Street
                       9       63 Floor
                               Los Angeles, CA 90071
                    10         Telephone: 213.443.4300
                               Facsimile: 213.443.4223
                    11
                               Attorneys for Defendant
                    12         GEO REENTRY SERVICES, LLC

                    13         Jocelyn Burton, SBN 135879
                               Scott Nakama, SBN 296732
                    14         Burton Employment Law
                               1939 Harrison Street, Suite 400
                               Oakland, CA 94612
                    15         Ph: (510) 350-7025
                               Fax: (510) 48=73-3672
                    16         e-mail: jburton@burtonemploymentlaw.com
                               e-mail: snakama@burtonemploymentlaw.com
                    17
                               Attorneys for Plaintiff
                    18         KEITH WHITE
                    19
                                                                 UNITED STATES DISTRICT COURT
                    20
                                                                NORTHERN DISTRICT OF CALIFORNIA
                    21
                                KEITH WHITE, individually, and on             Case No. 3:18-cv-03375-JST
                    22          behalf of the general public, and as an
                                “aggrieved employee” under the California     STIPULATION AND PROPOSED ORDER
                    23          Labor Code Private Attorney Generals Act,     TO CONTINUE CASE MANAGEMENT
                                                                              CONFERENCE
                    24                             Plaintiff,
                    25                 v.
                    26          GEO REENTRY SERVICES LLC,
                    27                             Defendant.
                    28
LITTLE R MEND ELSO N, P .C .
         Treat Towers
     1255 Treat Boulev ard      STIPULATION AND PROPOSED ORDER TO
           Suite 600
    Walnut Creek, CA 94597      CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                      (NO. 3:18-CV-03375-JST)
         925.932.2468
                       1              WHEREAS, the Initial Case Management Conference in this matter is currently scheduled

                       2       for January 2, 2019 at 2:00 p.m.;

                       3              WHEREAS, counsel for Defendant GEO REENTRY SERVICES LLC is unavailable

                       4       January 2, 2019;

                       5              THEREFORE, the parties propose and stipulate as follows:

                       6              The Initial Case Management Conference in this matter, currently scheduled for January 2,

                       7       2019, at 2:00 p.m., is continued until January 9, 2019 at 2:00 p.m.

                       8

                       9
                                  Dated:          December 27, 2018
                    10

                    11
                                                                             /s/ JoAnna Brooks
                    12                                                       JOANNA L. BROOKS
                                                                             LITTLER MENDELSON, P.C.
                    13                                                       Attorneys for Defendant
                                                                             GEO REENTRY SERVICES LLC
                    14

                    15
                                  Dated:          December 27, 2018
                    16

                    17
                                                                             /s/ Scott Nakama
                    18                                                       JOCELYN BURTON
                                                                             SCOTT NAKAMA
                    19                                                       BURTON EMPLOYMENT LAW
                                                                             Attorneys for Plaintiff
                    20                                                       KEITH WHITE
                    21

                    22

                    23
                    24

                    25

                    26
                    27

                    28
LITTLE R MEND ELSO N, P .C .
         Treat Towers
                               STIPULATION AND PROPOSED ORDER TO
     1255 Treat Boulev ard
           Suite 600
    Walnut Creek, CA 94597     CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                2.                        (NO. 3:18-CV-03375-JST)
         925.932.2468
                       1               The Court, having considered the joint stipulation of the parties and having found good cause

                       2       to be shown, hereby GRANTS the parties’ joint stipulation to continue the date of the Initial Case

                       3       Management Conference. The new date for the Initial Case Management Conference shall be January

                       4       9, 2019 at 2:00 p.m.

                       5

                       6       IT IS SO ORDERED.

                       7        Dated: December 28, 2018

                       8                                                    UNITED STATES DISTRICT JUDGE JON S. TIGAR

                       9
                               FIRMWIDE:161468074.1 059218.1363
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23
                    24

                    25

                    26
                    27

                    28
LITTLE R MEND ELSO N, P .C .
         Treat Towers
                               STIPULATION AND PROPOSED ORDER TO
     1255 Treat Boulev ard
           Suite 600
    Walnut Creek, CA 94597     CONTINUE CASE MANAGEMENT CONFERENCE
                                                                               3.                           (NO. 3:18-CV-03375-JST)
         925.932.2468
